Citation Nr: 1521668	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955, and from March 1955 to January 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO denied a compensable rating for bilateral conjunctivitis.  In February 2011, the Veteran filed a notice of disagreement.  A statement of the case was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

In June 2012, the appellant and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In July 2012, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C)  (West 2002) and 38 C.F.R. § 20.900(c)  (2013).

In September 2012, May 2013, and May 2014, the Board remanded the claim on appeal for additional development. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

For reasons expressed below, this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.



REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,
11 Vet. App. 268, 271 (1998).

As noted above, most recently in May 2014, the Board remanded the claim on appeal, in part, for the AOJ to obtain results from a Goldmann test performed during a June 2013 VA eye examination.  The Board noted that the Veteran underwent VA examination in June 2013 and review of this examination report shows that the Veteran was found to have a visual field defect and it was noted that visual field testing was performed "[u]sing Goldman's equivalent III/4e target."  It was noted that the Veteran had contraction of a visual field with the note: "If yes, include Goldmann chart with this Questionnaire."  However, review of this examination report and the rest of the claims file was negative for the Goldmann chart or any results of field of vision testing in June 2013.  Pursuant to the May 2014 Board remand, the Veteran's VA treatment records dated from March 2013 to March 2014 were obtained.  Unfortunately, the Goldmann test performed during the June 2013 VA eye examination is not included in these records or the rest of the claims file.  Hence, further remand of this matter, for compliance with the Board's prior directives, is required.  See Stegall, supra.

The Board also remanded the claim on appeal, in part, for the Veteran to undergo VA examination to obtain information as to the current severity of the Veteran's service-connected bilateral conjunctivitis.  In the remand, the Board directed, inter alia, that the examiner accomplish visual field testing.  Specifically, the Board noted that it was essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  In this regard, for VA rating purposes it was noted that, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  The examiner was requested to report the extent of the remaining visual field in each of the eight 45 degree principal meridians.

Pursuant to the May 2014 Board remand, the Veteran was afforded a VA eye examination in June 2014.  As was the case with the June 2013 VA examination report, review of the June 2014 VA examination report shows that the Veteran was found to have a visual field defect and it was noted that visual field testing was performed "[u]sing Goldman's equivalent III/4e target."  It was noted that the Veteran had contraction of a visual field with the note: "If yes, include Goldmann chart with this Questionnaire."  However, the claims file includes no Goldmann chart or any results of field of vision testing in June 2014.  Hence, further remand of this matter, for compliance with the Board's prior directives, is required.  See Stegall, supra.

Also, a review of the record indicates that the Veteran has been diagnosed with several other eye disabilities other than conjunctivitis, including bilateral glaucoma, meibomian gland dysfunction (MGD), blepharitis, lagophthalmos, pseudophakia, epi-retinal membrane, status post bilateral cataract, and dry eye syndrome (DES).  While a January 2013 VA eye examiner opined that the Veteran's other diagnosed eye conditions "do not represent a manifestation or progression of the conjunctivitis" as "[c]onjunctivitis would not cause any of the eye current conditions that the Veteran has," the June 2014 VA eye examiner indicated that "[t]here is a likelihood of the Veteran's current conditions of MGD, blepharitis, DES, and open angle glaucoma are related to the Veteran's report of chronic conjunctivitis and the findings of conjunctival injection OU."  As rationale for this opinion, the examiner wrote "[c]hronic infections of the eyes can lead to lid changes, dry eye, blepharitis and as such, it is likely to be a progression of the original diagnosis."  

Unfortunately, the June 2014 VA examiner's comments do not adequately resolve questions in this regard.  Specifically, the examiner wrote that there was "a likelihood" that the Veteran's other eye conditions are related to his conjunctivitis, but did not explain the nature of any such relationship.  Moreover, the June 2014 opinion was couched in speculative terms, which is not considered probative, and did not provide an opinion expressing the required degree of medical certainty-i.e., whether a relationship is at least as likely as not (a 50 percent or greater probability).  See generally, Bloom v. West, 12 Vet. App. 185 (1999) .  Although the matter of service connection for any other diagnosed eye disability is not currently before the Board, medical comments as to the relationship, if any, between any other eye disability and the service-connected eye disability may bear on the evaluation of the disability under consideration.  

Accordingly, and given the other development being accomplished (as noted above), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the increased rating claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ should forward the claims to the June 2014 VA examiner for an addendum opinion.  If the prior examiner is unavailable, the AOJ should attempt to obtain a medical opinion from another appropriate physician, based should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of a competent medical professional. 

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

As for VA records, the claims file reflects that the Veteran consistently sought VA treatment from the West Los Angeles VA Medical Center (VAMC) from September 1999 through March 2014; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the West Los Angeles VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from March 2014 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the West Los Angeles VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from March 2014 to include the Goldmann chart or any results of field of vision testing done in conjunction with the June 2013 and June 2014 VA eye examinations.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the June 2014 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain further opinion from another appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgment of a competent medical professional .

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

As noted, the record documents the presence of eye disabilities other than service connected conjunctivitis, including bilateral glaucoma, meibomian gland dysfunction (MGD), blepharitis, lagophthalmos, pseudophakia, epi-retinal membrane, status post bilateral cataract, and dry eye syndrome (DES).  

For each diagnosed eye disability other than conjunctivitis, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

 (a) represents a manifestation or progression of the service-connected eye disability; or, if not 

(b) whether it is medically possible to distinguish the symptoms/effects of the service-connected and non-service-connected eye disabilities.

In rendering the requested opinions, the physician must consider and discuss all relevant medical and other objective evidence, and all lay assertions .

All examination findings and testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be .

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

7.  If the any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






